10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:20-cv-05423-BHS Document 19 Filed 05/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
For THE WESTERN District OF WASHINGTON
AT TACOMA

Drew MacEwen, ANDREW BaRKIS,
CHRIS CoRRY, BRANDON VICK, KELLY
CHAMBERS, MICHAEL MCKEE, FRAN
WILLS, BRUCE RUSSELL, Phil Fortunato,
Dave McMullan, Isaac Vellekamp, and Marcus
Torrey,

Plaintiffs,
v.

Jay INSLEE, in his official capacity as the
Governor of Washington,

Defendant.

 

 

 

 

No. 3:20-cv-05423

DECLARATION OF DREW MACEWEN

I, Drew MacEwen, make the following declaration under penalty of perjury:

1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

herein.

2. Iam a resident of Mason County Washington, and elected state representative for the 35th

Legislative District.

3. Ialso own two restaurants in Washington state.

4. The first is Smokin Mo’s.

5. The second is the Dock Bar and Eatery.

6. Both restaurants are limited to take out which severely limits operations and revenue,

constraining the ability to pay obligations, as a result of the Proclamations.

MACEWEN V. INSLEE

DECLARATION OF DREW MACEWEN - 1
No. 3:20-cv-05423

ARD Law Group PLLC

P.O. Box 11633
Bainbridge Island, WA 98110
Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 19 Filed 05/26/20 Page 2 of 2

1||7. But for the Proclamations, both restaurants would be fully open and operating.

2||8. Iam losing money every day due to the Proclamations.

| PN
4|| SIGNED, May! (2020, at Uy (11 CK) , Washington.

5
By: ° ”

7 DREW MacEWEN

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

MACEWEN V. INSLEE Arp Law Group PLLC
DECLARATION OF DREW MACEWEN - 2

No. 3:20-cv-05423 P.O, Box 11633
Bainbridge Island, WA 98110

Phone: (206) 701-9243
